ORDER

SMITH, Chief Judge.
Based upon a status conference held on June 1, 1995, in both my capacity as Chief Judge of the Court and as presiding judge over the above-captioned case, I have determined that the cases listed in the appendix to this order are related for purposes of the fair and efficient administration of justice. RCFC 77(f). As these cases involve common issues, and are all being filed by and defended by the same group of attorneys of record, the system set out in the following paragraphs will allow for the most efficient management of this court’s docket, as well as saving the plaintiffs and the United States significant resources of time and money.
1. These tax cases can be functionally divided into three classes or groups, for convenience designated by the parties and Judges Weise and Weinstein as A, B, and C eases. The following procedures will apply to each group or class of case.
*4942. Group A Cases: Briefing will go forward as scheduled in the lead case in Group A (Slovacek v. United States, Case No. 94-457 T) before Judge Weinstein.
3. Group B Cases: Briefing will go forward as scheduled in the lead case in Group B (Olson v. United States, Case No. 94-474 T) before Judge Weise.
4. Judges in all other cases in both Groups A and B, including the above-numbered case, Tiensch v. United States, Case No. 94-748 T, are asked to suspend those cases pending the decisions in the lead eases noted above.
5. Group C Cases, largely involving settlement issues, will proceed on a normal case track.
6. All future filings of new cases by the above counsel, that are related to either Slovacek-Group A or Olson-Group B, will so indicaté. Judges who receive any such cases are also requested to suspend them pending the outcome of the respective lead case.
7. Following the resolution of either of the lead cases, or in any extraordinary circumstances, counsel are requested to seek a status conference in Tiensch if needed to further the efficient administration of justice in all these cases at the Court.
APPENDIX
CASE NAME CASE NO. JUDGE
Group A

Slovacek 94-457 T Weinstein

McLeod 94-409 T Andewelt
Affleck 94-437 T Weise
Raines 94-771 T Horn
CASE NAME CASE NO. JUDGE
Group B

Olson 94-474 T Wiese

Nemits 94-473 T Weinstein
Holden 94-501 T Weinstein
O’Hara 94-502 T Horn
Schlattman 94-503 T Bruggink
Chase 94-510 T Futey
Frank 94-513 T Yock
Gresso 94-527 T Miller
Salchli 944538 T Andewelt
Braswell 94-649 T Tidwell
Tiensch 94-748 T Smith
Hoover 94-750 T Bruggink
Reed 94-978 T Yock
Steidinger 94-985 T Futey
Sagebiel 94-1001 T Merow
McKay 94-1002 T Horn
Desai 94- 1003 T Miller
Housley 95- 76 T Weinstein
Cahoon 95-97 T Hodges
Fisher 95-111 T Andewelt
Grasty (Wanda) 95-221 T Miller
Grasty (William) 95-223 T Yock
Schmidt 95-237 T Yock
Lutten 95-269 T Hodges
Gaus 95-296 T Hodges
Matthew 95-322 T Robinson
Group C
Race 94-313 T Margolis
Goodman 94-539 T Merow
Cwelick 195-98 T Wiese